NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3049-19

ALTON L. HOWARD and
LATOYA L. HOWARD,
his wife,

          Plaintiffs,

V.

MOORE STONE, INC.,

          Defendant-Respondent,

and

PROGRESSIVE INSURANCE
COMPANY,

          Defendant,

and

NATIONAL UNION
FIRE INSURANCE COMPANY
OF PITTSBURGH, PA,

          Defendant-Appellant.


                   Argued July 13, 2021 – Decided August 3, 2021
            Before Judges Hoffman and Currier.

            On appeal from the Superior Court of New Jersey, Law
            Division, Hudson County, Docket No. L-3906-18.

            Peter M. Perkowski, Jr., argued the cause for appellant
            (Riker Danzig Scherer Hyland & Perretti, LLP,
            attorneys; Anthony J. Zarillo, Jr., of counsel and on the
            briefs; Peter M. Perkowski, Jr., on the briefs).

            Paul Daly argued the cause for respondent (Hardin,
            Kundla, McKeon & Poletto, PA, attorneys; Paul Daly,
            on the brief).

PER CURIAM

      Defendant National Union Fire Insurance Company of Pittsburgh, Pa.

(National Union) appeals from the trial court's February 18, 2020 order granting

summary judgment to defendant Moore Stone, Inc. (Moore Stone). Because we

conclude the trial court failed to consider the facts in the light most favorable to

the non-movant, and to draw all inferences in the non-movant's favor, we

reverse.

      On the morning of October 5, 2016, plaintiff Alton L. Howard was

collecting garbage along Passaic Avenue in Passaic as part of his employmen t

with Interstate Waste Services (IWS). At approximately 7:29 a.m., Howard

stepped out from between two parked cars to speak with a homeowner across



                                                                              A-3049-19
                                         2
the street and was struck by an oncoming vehicle. The collision caused Howard

to lose consciousness.

      The homeowner with whom Howard was speaking - Marc Nash -

witnessed the incident. During his deposition, Nash testified that he observed a

"red pickup truck" with a "silver bumper" strike Howard and drive away. The

impact knocked off the truck's passenger side mirror, which Nash later gave to

Passaic police. Nash was unable to record the truck's license plate number and

could not recall whether it was carrying any special equipment. However, he

did tell responding officers it was a "working" truck.

      Approximately three to four months later, Howard returned to his job and

was again working near Passaic Avenue when he saw a red pickup truck.

Because he had "always . . . [been] on the lookout for a red truck" since the

incident, Howard ran to the truck and inspected its right side. After observing

"a black mirror taped with gray duct tape . . . on the right side, [he] said that had

to be it." Howard informed his attorney that the truck had "Moore Stone" written

on its door.

      Thereafter, Howard and his wife Latoya filed an amended three-count

complaint on January 28, 2019. The first count alleged Moore Stone was the

owner/operator of the red pickup truck and that its negligence caused Howard's


                                                                               A-3049-19
                                         3
injuries. The second and third counts sought uninsured motorist benefits from

Latoya's automobile insurer and/or National Union (IWS's auto insurer).

Plaintiffs later dismissed their claim against Latoya's insurance company.

      Clifford Moore - the owner of Moore Stone - was deposed. He explained

that Moore Stone's business consisted of picking up countertops from fabricators

and installing them. In October 2016, Moore Stone had a fleet of four pickup

trucks—including a red one with a silver bumper. According to Moore, after

completing work for the day, Moore Stone employees would park the trucks

overnight in a vacant parking lot in Passaic.1

      Moore further testified that during October 2016, Moore Stone was only

working with one fabricator, who was located in Somerset, New Jersey. He

stated that on the morning of October 5, his employees picked up the trucks in

Passaic between 6:00 and 6:15 a.m. and drove to Somerset to pick up materials

by 7:15 a.m.—about fifteen minutes before Howard's accident. Moore did not

pick up his truck that day in Passaic. He drove to the fabricator directly from

his home. His testimony was based on what generally occurred each day. He

did not have a specific recollection of what occurred on that particular day.



1
  National Union produced information showing that the parking lot is located
less than two miles from the location where Howard was struck by the red truck.
                                                                             A-3049-19
                                        4
      Although Moore knew he was not driving the red truck on October 5, he

could not recall who was. He produced records from Moore Stone showing the

trucks' assigned routes on October 5, but he could not identify which truck was

the red one. The trucks were not equipped with GPS or dashboard cameras and

the fabricator did not have a system requiring Moore Stone employees to sign

in, clock in, or otherwise record their arrival or departure time.

      Moore also testified that Moore Stone's red truck had been sideswiped in

Manhattan about a year before Howard's accident, resulting in the loss of the

truck's passenger side mirror. Moore stated he purchased and installed a new

mirror before October 2016. 2 The accident was not reported to the police and

Moore Stone did not file an insurance claim. Finally, Moore testified that he

left the red pickup truck at an auto body shop in 2016 or 2017 because the

"engine blew." He assumed it was "junked." He did not have any documentation

regarding the disposal of the truck.

      Moore Stone moved for summary judgment. National Union opposed the

motion and filed a cross-motion seeking a bifurcated trial. National Union

further contended that if the court granted Moore Stone's summary judgment


2
  Moore later produced a receipt showing a mirror was purchased in November
2015.


                                                                         A-3049-19
                                         5
motion, Howard's uninsured motorist claim was subject to mandatory

arbitration.3

      After hearing oral argument on the motions, the trial court issued orders

on February 18, 2020 granting Moore Stone's summary judgment motion and

granting National Union's cross-motion to compel arbitration.

      In an accompanying written memorandum of decision, in considering

Moore Stone's motion, the judge found "there [was] no genuine issue of material

fact precluding summary judgment."         She noted that although the parties

disputed whether Moore Stone owned the truck that hit Howard, it was not

contested that Howard and Nash were unable to identify the truck's driver or

recall any writing on the truck. The judge stated the fact that the pickup truck

Howard saw several months after his accident had a replacement duct-taped

mirror was not "enough to create a genuine issue of material fact." Therefore,

the court held that "no reasonable juror could find" Moore Stone's negligence

caused Howard's injuries.

      Our review of a ruling on summary judgment is de novo. We apply the

same legal standard as the trial court. Green v. Monmouth Univ., 237 N.J. 516,


3
  IWS had a National Union Business Auto policy in effect that permitted either
the insurer or the insured to make a written demand for arbitration in the event
of a disagreement regarding uninsured motorist coverage.
                                                                          A-3049-19
                                       6
529 (2019) (citation omitted). Therefore, we consider "whether the competent

evidential materials presented, when viewed in the light most favorable to the

non-moving party in consideration of the applicable evidentiary standard, are

sufficient to permit a rational factfinder to resolve the alleged disputed issue in

favor of the non-moving party." Brill v. Guardian Life Ins. Co. of Am., 142 N.J.

520, 523 (1995).

      Summary judgment must be granted "if the pleadings, depositions,

answers to interrogatories and admissions on file, together with the affidavits, if

any, show that there is no genuine issue as to any material fact challenged and

that the moving party is entitled to a judgment or order as a matter of law." R.

4:46-2(c). "If there is no genuine issue of material fact, we must then 'decide

whether the trial court correctly interpreted the law.'" DepoLink Ct. Rep. &

Litig. Support Servs. v. Rochman, 430 N.J. Super. 325, 333 (App. Div. 2013)

(citations omitted). We review issues of law de novo and accord no deference

to the trial judge's conclusions on issues of law. Nicholas v. Mynster, 213 N.J.

463, 478 (2013).

      On appeal, National Union contends the trial court erred in granting

summary judgment to Moore Stone because "Nash's and Howard's deposition

testimony as eyewitnesses to the accident, together with very damaging


                                                                             A-3049-19
                                        7
inferences that can reasonably be drawn from the totality of evidence and

Moore's evasive deposition testimony, create a genuine issue of material fact"

as to whether Moore Stone owned the red truck involved in the incident.

      In evaluating a summary judgment application, "[i]t [is] not the court's

function to weigh the evidence and determine the outcome but only to decide if

a material dispute of fact exist[s]." Gilhooley v. Cnty. of Union, 164 N.J. 533,

545 (2000) (citing Brill, 142 N.J. at 540). Here, the trial court held there was

no genuine dispute of material fact precluding summary judgment because no

reasonable juror could conclude that Moore Stone owned the red truck involved

in the accident. We disagree.

      National Union presented sufficient evidence to require submission of the

case to a jury for its consideration. Nash saw a red pickup truck with a silver

bumper strike Howard. The force of the collision knocked the passenger side

mirror off the truck. Several months later, Howard observed a red truck with a

silver bumper near the area of the accident; the truck's passenger side mirror was

attached with duct tape. Moore Stone owned a red truck with a silver bumper

and parked it each night less than two miles away from where Howard was

struck.




                                                                            A-3049-19
                                        8
      Although Moore testified that his trucks were not in the area of Howard's

accident at the time it occurred, he could not present any corroborating evidence.

He did confirm that the red truck was driven that morning from the lot located

less than two miles from the scene of the accident. He also had an explanation

regarding the repaired side mirror. All of the proffered testimony and evidence

created issues of disputed facts.

      It is a fact-finder's province – a jury here – to assess the parties' and

witnesses' credibility, weigh the evidence, and make determinations regarding

these events. In viewing the facts in the light most favorable to Howard and

National Union, a reasonable jury could find that Moore Stone owned the red

truck that struck and injured Howard. We therefore reverse the order granting

summary judgment and vacate the order compelling arbitration.

      Reversed, vacated, and remanded for further proceedings in accordance

with this opinion. We do not retain jurisdiction.




                                                                            A-3049-19
                                        9